            Case 1:21-cr-00025-RDM Document 27 Filed 07/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :       Criminal No. 21-CR-25
                                              :
JORDEN ROBERT MINK,                           :
                                              :
                        Defendant.            :
                                              :

                                     JOINT STATUS REPORT

       On July 9, 2021, the D.C. Department of Corrections (DOC) provided the defendant, who

is being held at the Central Treatment Facility (CTF), access to a laptop computer at CTF for the

purpose of reviewing discovery material in connection with his pending criminal case. Due to a

limited supply and high demand for laptops at CTF, DOC allows inmates the use of a laptop for

a period of two weeks. On July 20, 2021, the defendant filed a Motion for an Order of the Court

Directing the Central Treatment Facility to Allow the Defendant Additional Time to Review

Rule 16 Materials (ECF #26), explaining that the defendant had not yet completed his review of

the discovery material and was having difficulty accessing or opening certain files contained

within the discovery material.

       On July 20, 2021, the Court issued a Minute Order directing the parties “to meet and

confer to try to resolve the apparent difficulties that [the d]efendant is having accessing

discovery materials on the laptop he has been provided” and to file a joint status report on or

before July 21, 2021.

       On the evening of July 20, 2021, the parties contacted DOC staff, identified the

defendant’s issue regarding his ability to review the discovery in this case, and requested that the

defendant be afforded more time to review the discovery material. On the morning of July 21,
          Case 1:21-cr-00025-RDM Document 27 Filed 07/21/21 Page 2 of 2




2021, the parties followed-up with the Office of the General Counsel for DOC. On July 20,

2021, DOC’s Office of General Counsel advised that DOC would extend the defendant’s use of a

laptop at CTF for the purpose of reviewing the discovery material, through August 1, 2021; and

that if additional time is needed, DOC asked that it be notified prior to August 1st.

        The parties also discussed with one another and DOC the defendant’s difficulty in

accessing or opening certain files contained within the discovery material. DOC agreed to have

a staff member present during the defendant’s initial review of the discovery to help identify or

resolve this issue.1 In addition, counsel for the defendant, Michael Moser, Esquire, advised that

he would make another copy of the discovery material, ensure that the files contained in it were

assessable (i.e. not corrupted and could be opened using Mr. Moser’s computer), and send it to

the defendant at CTF by Friday via overnight mail. DOC agreed that once the second set of

discovery material was received from Mr. Moser, it would quickly make it available to the

defendant for review.

                                                   Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney
                                                   DC Bar No. 415793


                                          By:                /s/
                                                   Michael C. DiLorenzo
                                                   Assistant United States Attorney
                                                   Bar No. MD 931214 0189
                                                   555 Fourth Street, N.W., Room11-858
                                                   Washington, DC 20530
                                                   michael.dilorenzo@usdoj.gov
                                                   (202) 252-7809

1       DOC noted that due to staffing and privilege issues, a DOC staff member could not accompany the
defendant throughout his review of the discovery material.
                                                       2
